Citation Nr: 1523902	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to September 1991, to include service in the Southwest Asia Theatre of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The same issues were before the Board in July 2014, at which time they were remanded so that needed development could be undertaken.  Following the RO's attempts to complete the requested actions, the case was returned to the Board for further review.

The issue of the Veteran's entitlement to an increased rating for posttraumatic stress disorder has been raised by the record in a report of a VA mental disorders examination of September 2014, but it does not appear based on the record now available to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

One of the actions sought by the Board in its recent remand was to furnish the Veteran a VA examination in order to ascertain more clearly whether he has a TBI related to service.  That examination was conducted in September 2014 when it was noted by the VA examiner that no TBI related to service was shown based on the absence of clinical evidence in service and the Veteran's postservice involvement in a motorcycle accident in October 2009 in which he was not wearing a helmet and may have sustained head trauma.  Absent from that opinion was any notation or discussion of the Veteran's preservice fall from a roof with head trauma and loss of consciousness or acknowledgement by the VA examiner of the postservice diagnosis of a brain concussion involving at least in part the Veteran's inservice engagement with the enemy in Kuwait in which he was in close proximity of a mortar round explosion in February 1991.  

The Board points out that 38 U.S.C.A. § 1154(b) (West 2014) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as in this case, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In other words, as applicable to the facts of his case the occurrence of the event in February 1991 and the Veteran's account of related head trauma leading to a loss of consciousness are to be conceded.  That notwithstanding, there remains the question of whether the Veteran sustained a TBI as a result of the February 1991 incident in Kuwait.  

Moreover, the VA examiner largely ignores the entry of a diagnosis by VA of a brain concussion beginning in February 2009 and a course of treatment for related tinnitus, headaches, and short term memory loss, as well as balance and equilibrium problems.  On the basis of the foregoing, the VA examination for TBI is found to be inadequate and remand to obtain further input from the VA examiner is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268 270-71 (1998).  

Further action relating to the claim for service connection for migraines is deferred, pending receipt of clarifying medical opinion as to the occurrence of a TBI in service, as well as its manifestations and residuals.  Only in the event it is concluded that the Veteran has a TBI of service onset will additional medical opinion as to the relationship of the Veteran's migraines to any identified TBI of service onset then be necessary.  

Accordingly, this case is REMANDED for the following actions:

1. Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder. 

2. Thereafter, return the VA TBI examination report of September 2014 to its author, as well as the entirety of the Veteran's claims folder, so that the clarification of the earlier provided opinions may be obtained.  Following a further review of the claims folder, the VA examiner, or, if he is unavailable, a designee should be asked to address the following, providing a complete, fact-based rationale for each such opinion:

Provide further clarification as to the rationale for the earlier stated opinion that the Veteran does not have a TBI of service origin.  In further addressing the question of whether the Veteran has a TBI of service onset0., please consider specifically that the Board in its adjudication of this matter is obligated to accept the Veteran's account of an incident of combat in February 1991 in which he reports having been exposed to a mortar blast and sustaining an apparent head trauma with loss of consciousness.  Please also consider the evidence on file regarding the Veteran's preservice fall from a roof entailing head trauma and a loss of consciousness; the Veteran's account of pertinent postservice symptoms; and his receipt of medical care for a brain concussion from as early as February 2009 and continuing thereafter.  

3.  Subsequently and only in the event that actions requested in (2) above indicate that the Veteran has a TBI related to service, return the report of the VA examination of September 2014 as to headaches, and the entirety of the electronic claims folder, to the VA examiner for further input as to the relationship between any identified service-related TBI and claimed headaches.  Following a further review of the claims folder, the VA examiner or, if unavailable his designee should be asked to address the following, providing a fact-based rationale for all opinions offered:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused or aggravated by any service-related TBI?  

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.

If it is determined that any the Veteran's headaches were worsened by a service-connected disorder, to the extent that it is possible the VA examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

4.  Lastly, readjudicate the issues remaining on appeal, based on all of the evidence of record, and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






